Citation Nr: 1507255	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967 and from March 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appeal was certified to the Board by the RO in Boise, Idaho.

In March 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days for the submission of additional evidence.  

Additional evidence was added to the record following the June 2012 statement of the case.  On review, this evidence is either cumulative of information already of records or it pertains to non-appeal issues.  A remand to have the RO consider this evidence as concerns the current claim would serve no useful purpose and is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).  

The Board notes that in October 2008, the RO denied entitlement to service connection for coronary artery disease, status post myocardial infarction and two vessel bypass.  The Veteran did not appeal the decision and it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Since that time, however, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39,843 (July 13, 2010). Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  There is no evidence of coronary artery disease during service or for many years thereafter.  

2.  The Veteran served aboard multiple aircraft carriers which were in the official waters of the Republic of Vietnam at various times during his periods of service.  

3.  The preponderance of the evidence is against finding that the Veteran had "service in the Republic of Vietnam" as contemplated by VA regulations; or, that he was otherwise exposed to herbicides during active military service.  


CONCLUSION OF LAW

Ischemic heart disease was not incurred or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in May 2010 and December 2010, prior to the rating decision in question, VA advised the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice how VA assigns disability ratings and effective dates.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical records, and private medical records.  Information in the claims folder shows that the Veteran is receiving benefits from the Social Security Administration.  The Board acknowledges that these records were not obtained.  The Veteran has not specifically identified these records as relevant to the current appeal.  As discussed below, the central issue in this case is whether the Veteran was exposed to herbicides during active military service.  There is no reason to believe that Social Security records would contain information pertinent to this inquiry and the Veteran does not contend as such.  Accordingly, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonably possibility that the records would help to substantiate the Veteran's claim).  

The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his coronary artery disease.  As discussed below, there is no evidence of coronary artery disease during service or for many years thereafter, and the preponderance of the evidence is against finding that the Veteran served in Vietnam or was otherwise exposed to Agent Orange.  The requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran had the opportunity to provide testimony and argument at the videoconference hearing and the actions of the Veterans Law Judge at the hearing complied with any hearing-related duties and supplemented the VCAA.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  



Analysis

In August 2011, the RO denied entitlement to retroactive benefits under Nehmer v. Veterans Administration, 284 F.3d 1158 (9th Cir. 2002), for the issue of service connection for ischemic heart disease/coronary artery disease due to Agent Orange exposure.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be presumed for certain chronic diseases, including coronary artery disease, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, ischemic heart disease shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2012). 

Medical evidence shows that the Veteran has a current diagnosis of coronary artery disease.  He is status post myocardial infarction with stents in January 2004.  Thus, there is evidence of current disability.  

On review, there is no evidence of coronary artery disease during service or within one year following discharge from active service.  Service connection on a direct basis or on a presumptive basis as a chronic disease is not warranted.  Thus, the Board will focus its discussion on whether presumptive service connection is warranted based on herbicide exposure.  

In claims received in May and July 2008, the Veteran reported that he served in Vietnam but he did not provide the dates of service.  Regarding whether he was exposed to Agent Orange or other herbicides, he wrote a question mark.  In his claim received in May 2010, he reported exposure to Agent Orange in Vietnam.  

In his October 2011 notice of disagreement, the Veteran reported that they got "greens" from in-country that still had blood and whatever else on them.  They had to wash them before they could wear them, but before that happened they had to go through the clothes and find their size.  He argued that he was not wearing gloves and did not know about the possibility of being contaminated with Agent Orange.  He also reported that on every carrier he was on, except for the USS AMERICA, he loaded bombs on the airplanes and the airplanes flew through the Agent Orange that was floating in the air.  The planes were not cleaned every time that they landed to be reloaded.  

At the March 2014 videoconference hearing, the Veteran provided similar testimony.  He also argued that desalinization procedures on the carriers removed salt from the water but not Agent Orange and so they showered in and drank contaminated water.  He further testified that the carriers transported Agent Orange in 55 gallon drums and that some drums leaked.  He also reported that he had a stroke and could not remember whether he set foot in Vietnam.  

Review of service records shows that the Veteran was in the Navy and served on four aircraft carriers - USS MIDWAY, USS CORAL SEA, USS RANGER, and USS AMERICA.  The Veteran testified that he was a bomb loader and that the first three carriers served in Vietnam waters.  His DD Form 214 confirms he was in aviation ordinance.  

VA asked the service department to verify Vietnam service.  The response received indicates that they were unable to determine whether or not the Veteran served in Vietnam.  The Veteran was attached to units that could have been assigned to ship or shore.  For Department of Defense purposes, these units were credited with Vietnam service on multiple occasions during the period from August 1965 to April 1969.  The service record did not provide any conclusive proof of in-country service.  

The Veteran submitted numerous internet articles regarding the carriers that he served on.  On review, there is no indication that the referenced carriers docked on the shores or at the piers of the Republic of Vietnam or that they operated on inland waterways, and they are not listed as ships associated with exposure to herbicide agents.  See M21-1MR, IV.ii.2.C.10.k (Considering Claims Based on Service Aboard Ships Offshore the Republic of Vietnam); Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

As set forth, the Veteran claims exposure to Agent Orange based on various theories.  The Veteran is competent to report these events.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding events capable of lay observation).  Competency of evidence, however, differs from weight and credibility.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 ("Although interest may affect credibility of testimony, it does not affect competency to testify.")  Credibility can be affected by various factors, including inconsistent statements, inconsistency with other evidence of record, bias, self-interest, and a desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In considering the Veteran's contentions, the Board finds no support for his statement that the Army sent laundry from Vietnam for the Navy to wash on board an aircraft carrier.  Further, his reports of sorting clothes, etc. are inconsistent with his duties in aviation ordinance.  

The Board has considered the Veteran's assertions that he came in contact with Agent Orange through the planes, or that the carriers transported the chemicals and they sometimes leaked and he was exposed to contaminated water.  Per Veterans Benefits Administration Training Letter 10-06 (Sept. 9, 2010), claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam, do not qualify for the presumption of exposure.  Additionally, the Joint Services Records Research Center (JSRRC) has found no evidence that indicates Navy ships transported tactical herbicides from the United States to Vietnam or that ships operating off the coast of Vietnam, used, stored, tested or transported tactical herbicides.  See M21-1MR, Part IV.ii.2.C.10.m.

In support of his contentions, the Veteran submitted an August 2000 document titled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants".  Various ships were surveyed during July and August 2000 for this study, but did not include any of the aircraft carriers that the Veteran served on.  Accordingly, this document is not considered probative as concerns this appeal.  

Finally, the Board has considered the blog submitted by the Veteran which indicates that another Veteran "was heavily exposed to Agent Orange when [he] slipped and fell in what was a 55 gallon drum of Agent Orange leaking aboard [the USS CORAL SEA] CVA-43!"

The Board is not familiar with the circumstances of the referenced Veteran, to include the period of time he was aboard the USS CORAL SEA.  Regardless, and as set forth above, the JSRRC has found no evidence that ships operating off the coast of Vietnam stored or transported herbicides.  The anecdotal evidence does not outweigh the information found in official military records.  

In summary, the Veteran did not serve in the Republic of Vietnam as contemplated by the applicable regulation governing entitlement to service connection on a presumptive basis due to herbicide exposure in the Republic of Vietnam.  Although the Veteran served in the waters offshore, the conditions of his service did not involve duty or visitation on the land mass of the Republic of Vietnam, or in the brown waters of the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Evidence of record is also against finding that he was otherwise exposed to herbicides while serving on any naval ship.  Accordingly, entitlement to presumptive service connection for ischemic heart disease based on herbicide exposure is not warranted.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


